Citation Nr: 1646762	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  11-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as secondary to the epidural steroid injections for the service-connected lumbar spine disability.  

2.  Entitlement to a certificate of eligibility for financial assistance for the purchase of automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to April 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the May 2011 decision, the RO denied service connection for diabetes mellitus type II.  In the August 2011 rating decision, the RO denied entitlement to automobile and adaptive equipment or adaptive equipment only.  

The Veteran was scheduled to appear for a personal hearing in November 2016 before a Veterans Law Judge at VA's Central Office located in Washington, D.C.  In October 2016, VA received written notice from the Veteran indicating his request to cancel the November 2016.  In that correspondence, the Veteran also indicated that he did not want to reschedule a Board hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for his diabetes mellitus type II.  He asserts that this condition had its onset in 2009 at the same time that he was receiving epidural steroid injections for his service-connected back pain with radiculopathy of the lower extremities.  He asserts that the diabetes mellitus, type II was caused as a result of the steroid injections.  The Veteran also asserts that the steroid injections cause an atypical spike in his blood sugars which subsequently require additional medication and/or insulin to reduce.  Accordingly, the Veteran maintains that the service-connected lumbar spine disability aggravates his diabetes.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  38 C.F.R. § 3.310.  See also, Allen v. Brown, 7 Vet. App. 439 (1995).  

Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

VA outpatient treatment records from April 2016 acknowledge that the Veteran's blood sugar levels are affected by epidural steroid injections, but also note that his blood sugars can be controlled thereafter with a temporary change in diet and insulin dosage.  

That notwithstanding, there is no medical opinion as to the likely cause of the diabetes or whether the Veteran's service-connected lumbar spine disability with associated radiculopathy permanently aggravates the diabetes mellitus, type II beyond the natural progression of the disease.  A medical opinion is therefore necessary to decide this claim.  

Similarly, the Veteran maintains that he is entitled to a certificate of eligibility for automobile or other conveyances and adaptive equipment due to his lumbar spine disability with associated radiculopathy.  The record shows that the Veteran uses a motorized wheel chair, but he asserts that he cannot use the wheel chair for outings because it does not fit into his car; thus, he asserts that entitlement to a van is warranted.  He also wants VA to reimburse him for the cost of the wheel chair.  In essence, the Veteran argues that his back disability with associated radiculopathy is so severe that he is essentially unable to ambulate without the wheel chair.  

A certification of eligibility for financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902(a),(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; (5) amyotrophic lateral sclerosis (ALS); or (6) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.  

During the pendency of this appeal, 38 C.F.R. § 3.808 has been revised on two occasions.  In September 2013, VA amended 38 C.F.R. § 3.808  by adding a severe burn injury to the list of eligible disabilities. Effective February 25, 2015, VA amended 38 C.F.R. § 3.808 again to add amyotrophic lateral sclerosis (ALS) as a qualifying disability to the list of eligible disabilities. 

In this case, the Veteran does not contend, and the evidence does not show, that he has loss of use of either hand, permanent impairment of vision of both eyes, a severe burn injury, or ALS.  However, the Veteran contentions regarding his limitation in walking and standing suggest that the Veteran maintains he has loss of use of both feet.  

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350 (a)(2) as that condition where "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  See also 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350 (a)(2), which constitute loss of use of a foot, include extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.  These examples provided in the regulations are not an exhaustive list of manifestations of loss of use of a foot or hand.

Similarly, under 38 C.F.R. § 3.809(b)(1), the loss or loss of use of both lower extremities is described as a loss such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Additionally, under 38 C.F.R. § 3.809(c), the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of location although occasional locomotion by other methods may be possible.  

There is no medical opinion on this issue.  Because there remains some question as to whether the severity of the Veteran's service-connected lumbar spine disability and associated radiculopathy results in loss of use of both feet, a VA examination is necessary to decide this claim.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA outpatient records dated from July 2016 onward; and, if appropriate authorization is provided, obtain and associate with the claims file any outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

2.  Schedule the Veteran for an appropriate examination to determine the likely cause of the Veteran's diabetes mellitus, type II; and, whether it was caused by or aggravated by a service-connected disability.  

After a review of the claims file, including a copy of this remand, the examiner should address the following:  

a.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed diabetes mellitus is due to, or caused by, the Veteran's service-connected lumbar spine disorder with associated lower extremity radiculopathy, to include steroid injections received to treat the spine disability? 

b.  Whether it is at least as likely as not (50 percent or greater likelihood) that the claimed diabetes mellitus is aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's service-connected lumbar spine disorder with associated lower extremity radiculopathy, to include steroid injections received to treat the spine disability? 

If the examiner determines the claimed diabetes is aggravated by a service-connected disability, the examiner should report the baseline level of severity of the nonservice-connected diabetes prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to provide a rationale for the opinions rendered.  In providing this opinion, the examiner should consider the Veteran's statements and an April 2016 outpatient treatment notation suggesting that the epidural steroid injections for back pain cause a spike in his blood sugars which requires additional insulin and change in diet to reduce.  

3.  Schedule the Veteran for a spine examination by a physician who can adequately address both the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability with bilateral lower extremity radiculopathy, and his bilateral knee disability.  

Consider the effects of the Veteran's service-connected right and left knee disabilities, degenerative disc disease of the lumbar spine with right and left lower extremity radiculopathy, as well as the Veteran's other service-connected disabilities of tinea corporis, hemorrhoids, and posttraumatic stress disorder (PTSD).  The examiner should address whether these disabilities result in the loss of use of one or both lower extremities.  

The term "loss of use of a hand or foot" is defined at 38 C.F.R. § 3.350(a)(2) as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  

Under 38 C.F.R. § 3.809, loss of use of both lower extremities is defined as that which would result in precluding locomotion without the aid of braces, crutches, canes or a wheelchair.  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

If any requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  Thereafter, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




